Citation Nr: 1526077	
Decision Date: 06/18/15    Archive Date: 06/26/15

DOCKET NO.  14-00 546	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Newark, New Jersey


THE ISSUES

1.  Whether new and material evidence has been received to reopen the Veteran's claim of entitlement to service connection for prostate cancer claimed as the result of herbicide exposure and, if so, whether service connection is warranted.  

2.  Whether new and material evidence has been received to reopen the Veteran's claim of entitlement to service connection for Type II diabetes mellitus claimed as the result of herbicide exposure and, if so, whether service connection is warranted.  

3.  Entitlement to service connection for diabetic peripheral neuropathy of the upper and the lower extremities.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The Veteran is the appellant in the instant appeal.  He had active service from September 1968 to August 1975.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision of the Newark, New Jersey, Regional Office (RO) which, in pertinent part, determined that new and material evidence had not been received to reopen the Veteran's claims of entitlement to service connection for both prostate cancer and Type II diabetes mellitus claimed as the result of herbicide exposure and denied service connection for diabetic peripheral neuropathy of the upper and lower extremities.  In December 2013, the RO tacitly reopened the Veteran's claims for service connection for both prostate cancer and Type II diabetes mellitus claimed as the result of herbicide exposure and denied the claims on the merits.  

As to the issues of whether new and material evidence has been received to reopen the Veteran's claims of entitlement to service connection for prostate cancer and Type II diabetes mellitus, the Board is required to consider the question of whether new and material evidence has been received to reopen the Veteran's claims without regard to the RO's determination in order to establish the Board's jurisdiction to address the underlying claims and to adjudicate the claims on a de novo basis.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

The Board has reframed the issues on appeal in accordance with the United States Court of Appeals for Veterans Claims' (Court) decision in Clemons v. Shinseki, 23 Vet. App. 1 (2009) (finding that a claim for benefits for one psychiatric disability also encompassed benefits based on other psychiatric diagnoses and should be considered by the Board to be within the scope of the filed claim).  
The Board has reviewed both the Veterans Benefit Management System (VBMS) and the "Virtual VA" files.  This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of the Veteran's appeal should take into consideration the existence of this electronic record.  

In September 2012, the Veteran submitted contentions which may be reasonably construed as an informal claim of entitlement to service connection for chronic obstructive pulmonary disease (COPD) claimed as the result of herbicide exposure.  The issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it.  The issue is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).  


FINDINGS OF FACT

1.  In January 2008, VA denied service connection for prostate cancer claimed as the result of herbicide exposure.  The Veteran was informed in writing of the adverse determination and his appellate rights in February 2008.  The Veteran did not subsequently submit a notice of disagreement (NOD) with the decision.  

2.  The additional documentation submitted since the January 2008 rating decision is new and material and raises a reasonable possibility of substantiating the Veteran's claim.  

3.  The Veteran was exposed to herbicides while serving at Udorn Royal Thai Air Force Base (RTAFB), Thailand.  

4.  Prostate cancer was diagnosed following active service.  

5.  In January 2008, VA denied service connection for Type II diabetes mellitus claimed as the result of herbicide exposure.  The Veteran was informed in writing of the adverse determination and his appellate rights in February 2008.  The Veteran did not a NOD with the decision.  
6.  The additional documentation submitted since the January 2008 rating decision is new and material and raises a reasonable possibility of substantiating the Veteran's claim.  

7.  Type II diabetes mellitus was diagnosed following active service.  

8.  The Veteran has been diagnosed with diabetic peripheral neuropathy of the upper and the lower extremities.  


CONCLUSIONS OF LAW

1.  The January 2008 rating decision denying service connection for prostate cancer claimed as the result of herbicide exposure is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2014).  

2.  New and material evidence sufficient to reopen the Veteran's claim of entitlement to service connection for prostate cancer claimed as the result of herbicide exposure has been presented.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108 (West 2014); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326(a) (2014).  

3.  The criteria for service connection for prostate cancer claimed as due to herbicide exposure have been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2014); VA Adjudication Procedures Manual, M21-1MR, Part IV.ii.2.C.10.q.  

4.  The January 2008 rating decision denying service connection for Type II diabetes mellitus claimed as the result of herbicide exposure is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2014).  

5.  New and material evidence sufficient to reopen the Veteran's claim of entitlement to service connection for Type II diabetes mellitus claimed as the result of herbicide exposure has been presented.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108 (West 2014); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326(a) (2014).   
6.  The criteria for service connection for Type II diabetes mellitus claimed as due to herbicide exposure have been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2014); VA Adjudication Procedures Manual, M21-1MR, Part IV.ii.2.C.10.q.  

7.  The criteria for service connection for diabetic peripheral neuropathy of the upper and the lower extremities have been met.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.310(a), 3.326(a) (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and to Assist

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a Veterans Claims Assistance Act of 2000 (VCAA) notice, as required by 38 U.S.C.A. § 5103, must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate his claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  In this decision, the Board reopens and grants the Veteran's claims of entitlement to service connection for prostate cancer and Type II diabetes mellitus and grants service connection for diabetic peripheral neuropathy of the upper and the lower extremities.  As such, no discussion of VA's duties to notify and to assist is necessary as to those issues.  

II.  Application to Reopen Service Connection for Prostate Cancer and Type II Diabetes Mellitus Claimed as the Result of Herbicide Exposure

Generally, absent the filing of a NOD within one year of the date of mailing of the notification of the initial review and determination of a veteran's claim and the subsequent filing of a timely substantive appeal, a rating determination is final and is not subject to revision upon the same factual basis except upon a finding of clear and unmistakable error (CUE).  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. §§ 20.200, 20.300, 20.1103 (2014).  
A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  The provisions of 38 C.F.R. § 3.156(a) create a low threshold, with the phrase "raises a reasonable possibility of substantiating the claim" enabling rather than precluding reopening and not constituting a third requirement that must be met before the claim is reopened.  Shade v. Shinseki, 24 Vet. App. 110 (2010); Evans v. Brown, 9 Vet. App 273, 283 (1996).  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

New and material evidence received prior to the expiration of the appeal period will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).  

Where documents are within VA's control and could reasonably be expected to be a part of the record, such documents are, in contemplation of law, before VA and should be included in the record.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

In January 2008, VA denied service connection for both prostate cancer and Type II diabetes mellitus claimed as the result of herbicide exposure as "as the required service in Vietnam is not shown."  The Veteran was informed in writing of the adverse decision and his appellate rights in February 2008.  He did not submit a NOD with the adverse decision.  

The evidence upon which the January 2008 rating decision denying service connection was formulated may be briefly summarized.  The Veteran's service treatment records do not refer to either prostate cancer or Type II diabetes mellitus.  The Veteran's service personnel records reflect that he served with the Air Force as a F4 crew chief at the Udorn RTAFB, Thailand.  A September 2006 VA treatment record states that the Veteran was diagnosed with Type II diabetes mellitus.  An August 2007 VA treatment record states that the Veteran was diagnosed with prostate cancer and underwent a 2000 radical prostatectomy.  

New and material evidence pertaining to the issues of service connection for both prostate cancer and Type II diabetes mellitus was not received by VA or constructively in its possession within one year of written notice to the Veteran of the January 2008 rating decision.  Therefore, that decision became final.  38 C.F.R. § 3.156(b).  

The additional documentation received since the January 2008 rating decision includes copies of the Veteran's service personnel records, VA clinical documentation, private clinical documentation, Internet articles and publications, written statements from fellow servicemen, and written statements from the Veteran.  A VA Office of Public Health and Environmental Hazard's publication entitled Agent Orange: Thailand Military Bases conveys that: "[t]he following Veterans may have been exposed to herbicides: U.S. Air Force Veterans who served on Royal Thai Air Force bases at U-Tapao, Ubon, Nakhon Phanom, Phanom Udorn, Takhli, Korat and Don Muang, near the air base perimeter anytime between February 28, 1961 and May 7 1975."  The VA publication establishes that the Veteran may have been exposed to herbicides while at the Udorn RTAFB.  It is of such significance that it raises a reasonable possibility of substantiating the Veteran's claims for service connection when considered with the previous evidence of record.  As new and material evidence has been received, the Veteran's claims of entitlement to service connection for both prostate cancer and Type II diabetes mellitus claimed as the result of herbicide exposure are reopened.  


III.  Service Connection for Prostate Cancer and Type II Diabetes Mellitus Claimed as the Result of Herbicide Exposure

The Veteran asserts that service connection for both prostate cancer and Type II diabetes mellitus is warranted as he served with the Air Force as a F4 crew chief at the Udorn RTAFB; performed his military duties on or near the base perimeter; and should therefore be presumed to have been exposed to herbicides.  
Service connection may be granted for recurrent disability arising from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Where a veteran was exposed to an herbicide agent during active military, naval, or air service and either prostate cancer or Type II diabetes mellitus becomes manifest to a degree of 10 percent or more at any time after service, service connection shall be established for such disability if the requirements of 38 C.F.R. § 3.307(a)(6) are met even though there is no record of such disease during service, provided that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.309(e).  

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  The last date on which such a veteran shall be presumed to have been exposed to an herbicide agent shall be the last date on which he or she served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975.  "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).  

VA's Compensation and Pension Service has determined that a special consideration of herbicide exposure on a factual basis should be extended to Air Force veterans whose duties placed them on or near the perimeters of certain Royal Thai Air Force bases anytime between February 28, 1961, and May 7, 1975.  The listed Thai military facilities include the Udorn RTAFB.  If a veteran's military duties, as shown by evidence of daily work duties, performance evaluation reports, or other credible evidence, placed him or her near the air base perimeter, then VA is to concede herbicide exposure on a direct or facts found basis.  VA Adjudication Procedures Manual, M21-1MR, Part IV.ii.2.C.10.q.  

The Veteran's Air Force service personnel records reflect that the Veteran served as a F4 crew chief "perform[ing] preflights, launch, and basic postflights" and a shift supervisor coordinating "all maintenance actions on air defense alert aircraft" at Udorn Royal Thai Air Force Base, Thailand, between October 1973 and November 1974.  An aerial photograph entitled "Udorn RTAFB" shows the "F4-D Revetment Area" in close proximity to the air base's perimeter.  A "revetment" is "a barricade to provide shelter (as against bomb fragments or strafing)."  MERRIAM-WEBSTER'S COLLEGIATE DICTIONARY 1067 (11th ed. 2003).  Given the Veteran's documented Air Force duties between October 1973 and November 1974, which included maintenance of aircraft parked in areas on or near the base perimeter, the Veteran's exposure to herbicides while stationed at Udorn RTAFB Board is conceded.  

A September 2006 VA treatment record conveys that the Veteran was diagnosed with Type II diabetes mellitus.  An August 2007 VA treatment record notes that the Veteran was diagnosed with prostate cancer and underwent a 2000 radical prostatectomy.  

The Veteran was exposed to herbicides while stationed at Udorn RTAFB, Thailand and subsequently manifested both prostate cancer and Type II diabetes mellitus following service separation.  Given these facts and upon resolution of all reasonable doubt in the Veteran's favor, the Board concludes that service connection for both prostate cancer and Type II diabetes mellitus is now warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  



IV.  Service Connection for Diabetic Peripheral Neuropathy

Service connection may be granted for disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  As discussed above, service connection for Type II diabetes mellitus has now been granted.  

An October 2013 VA treatment record states that the Veteran was diagnosed with "[diabetes mellitus] with peripheral neuropathy all extremities."  

Service connection is currently in effect for Type II diabetes mellitus.  The Veteran has been diagnosed with diabetic peripheral neuropathy of the upper and the lower extremities.  Therefore, the Board concludes that service connection for diabetic peripheral neuropathy of the upper and the lower extremities is now warranted.  38 C.F.R. § 3.310(a).  


















	(CONTINUED ON NEXT PAGE)



ORDER

The Veteran's application to reopen his claim of entitlement to service connection for prostate cancer claimed as the result of herbicide exposure is granted.  

Service connection for prostate cancer claimed as the result of herbicide exposure is granted.  

The Veteran's application to reopen his claim of entitlement to service connection for Type II diabetes mellitus claimed as the result of herbicide exposure is granted.  

Service connection for Type II diabetes mellitus claimed as the result of herbicide exposure is granted.  

Service connection for diabetic peripheral neuropathy of the upper and the lower extremities is granted.  




____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


